Zelenitz, Shapiro & D’ Agostino, P.C.

Attomeys At Law
138-44 Queens Boulevard
Briarwood, New York 11435
Tel: (718) 523-1113
Fax: (718) 725-9606

Bradley M. Zelenitz Dominic A. Baylon
David A. Shapiro Emily Clarke
Lisa A. D’ Agostino Sarah Smith
Nicholas P. Stockton.

Marc §. Lewis

Brittany L, Froning

Samantha Sardi

Lavinia A. Acaru

December 23, 2020

Via ECF

Hon. Brian M. Cogan, U.S.D.J.
United States District Court
Easter District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: John D. Tverdy v. Metro Auto Body Inc. and John Antonioli
Docket No. 20-cv-03153 (BMC)

Dear Judge Cogan,

Counsel for the parties submit this joint letter in accordance with Your Honor’s part rules, and in advance |
of the initial status conference scheduled for December 30, 2020 at 2:15 p.m.
Nature of the action and principal defenses

This is a wage-and-hour lawsuit brought by a former tow truck driver at Defendants’ auto body repair
shop, mechanic and towing business. The complaint alleges violations of the Fair Labor Standards Act (“FLSA”),
29 U.S.C. § 207; New York Labor Law ““NYLL”) §§ 663 and 198; and 12 New York Code, Rules and
Regulations (“NYCRR”) §146 to recover overtime compensation, unpaid spread of hours compensation, and
damages pursuant to the FLSA 29 U.S.C. §§ 201 et. seq. and damages pursuant to NYLL.

Defendants maintain:

Plaintiff was employed by Defendant Metro Auto Body Inc. since approximately 2011, and that Plaintiff
was paid in full for all hours that he worked, including for overtime from 2011 to the last day of work by Plaintiff.
Plaintiff worked for Defendant Metro Auto Body Inc. for approximately nine (9) years, and he was paid for

overtime anytime that he worked over 40 hours per week. Plaintiff is making false claims in his complaint by
Hon. Brian M. Cogan, U.S.D.J.

December 23, 2020

Page 3 of 3

claiming that he worked 69 hours every week for 6+ years. Defendants maintain payroll records which

demonstrate that Plaintiff was paid for each hour worked.

Subject matter jurisdiction and yenue_

There are no disputes relating to subject matter jurisdiction and venue. The case arises under the FLSA, a
federal statute, providing the Court with original jurisdiction pursuant to 28 U.S.C. §§§1331, 1337, and 29 U.S.C.
§216(b). The Court has supplemental jurisdiction under 28 U.S.C. §1367(a). Plaintiff worked at Defendants’
Queens auto body repair shop, mechanic and towing business. As such, pursuant to 28 U.S.C. $1391, the Eastern
District of New York is the proper district for the case to be heard.

Deadlines
There are no deadlines yet set m this case.
Motions

There are no outstanding motions {or requests to file motions).
Discovery

Defendants state they have employment records; plaintiff will of course need to see the extent and nature
of those records.

Settlement

The parties have not participated in a settlement conference.
Additional information

The Plaintiff intends to amend his complaint as a potential collective action, and Plaintiff intends to move
for preliminary certification. The parties have not discussed the issue or whether or not defendants will consent to
the collective certification.

There is no other information that the parties believe may assist this Court in resolving the action at this

time.
Case 1:20-cv-03153-BMC Document 25 Filed 12/28/20 Page 3 of 3 PagelD #: 194

Hon. Brian M. Cogan, U.S.D.I.

December 23, 2020
Page 3 of 3

Respectfully submitted,
ZELENITZ, SHAPIRO & D’ AGOSTINO, P.C. ROSEN LAW LLC
Attorneys for Plaintiff é fe

   

 

 

ja A. Acar, Esq. ~~} Gary Rosen)

138) 4 Queens Boulevard 216 Lakeville Road
Briarwood, New York 11435 Great Neck, New York 11020
(718) 523-1111 (516) 437-3400

lacaru(@zsdlaw.com prosen@rosenlawllc.com
